Title: To George Washington from Lund Washington, 24 November 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Novmbr 24th 1775

Your Letter by Mr Gilpin I recieved last monday & by the Post the day before, I got Mrs Washingtons More I shall have the Cherry trees Dug up & transplanted, but I believe it will be labour lost to do it, for they will not live—I will likewise have the Vineyard planted over again—& will have every thing done towards Clearg Hell Hole that can, but I fear there will be no great deal of it done, for we have a Fence to make intirely Round the pasture the present one being quite Rotten, Flax to break, Swingle, & Heckle, Earth to turn up for Brick makeg next Summer, Stone to Raise at an immense deal of Labour for makeg Chimney Tops, & many other things to do, that is not worth mentiong. perhaps our wheat to get out of the Straw. now to do all this we have Coock jack, who is grown so Lazy that he Scarce worcks two days in a week—I think he is in a Consumption, Old Peter & Schomberg differ but little from the above, Gunner has been laid up three months with a Sore Foot & when he will get well the Lord knows for he is Still confine’d to the House with it, Lewis & Guy Drives the Waggons Boatswain & Webster are Sound—Myrtilla Phebe & the 4 Boys. I have not yet got rid off the Plaisterer, perhaps my next letter may tell you he is done Mrs Washington concluded to ⟨mutilated⟩ the Room intended for her Chamber, done quite plain, no ornaments

upon the Cielg the Sides plain Stucko, he is now about it, but has yet something to do to the Dineg Room. The Chimneys of the Wash House are not done, the weather is cold & freazeg so that it goes on slow, I want to get them finish’d, one of them is just out of the Top, & the other up almost to the joice—the House is shingle’d & partly weather Boarded, you wrote to me some time past about breakg up Doeg Run Meadow & sewg it in the Spring with Oats & Timothy, I gather’d all the seed this summer that cou’d be saved, which was not so much as I wanted, for there was very little seed on our grass, whether owing to wet weather or what I cannot tell. the whole of it I sew’d in the ground Cleard in the mill Swamp I think if we had the seed, it woud be imprudent to break up that meadow, before you had the one at the mill fit for Cutg Hay, for the old meadow there, will not next Crop yield 1000 Wt of Timothy consequently if the Doeg Run Meadow was broke up, you woud be one year without Timothy Hay, so that upon the whole I think you had better let it stand one year longer—I will have the weeds grub’d out of it, we got a large Crop of Hay of it this year—in your Letter by Gilpin you speak of haveg been disappointed in not getg a Letter by the Post—I can assure you I have not miss’d writeg one Post—without it was when I wrote by Harrison. & last Sunday, I did not write, haveg wrote by Mrs Washington jest before, in Short I have wrote to you once every week Since you left Home. I got a Letter the other day from Mr Mercer wherein he says that Colo. Tayloe & himself thinks, that the money Due upon Bond, for the sale of Colo. mercers Estate, or at least all those ⟨mutilated⟩ that are Due from Maryland or near here a⟨re to⟩ be paid to me, those in Berkeley Frederick &C. to Mr Mercer, as he was going up there, & that they woud Advertise the people of it.
I wrote to Colo. Tayloe that you had Instructed me to Diliver the papers Relative to Colo. Mercers Estate to him, & that you had given me no directions about recieveg money—I at the same time told him that several people had applyd to me about takeg up there Bonds—a Letter from a Mr Cooms in maryland, I sent him tellg him he coud Best answer it, he says you agreed to take Silver Dollers at 6/ in payment he finds them Difficult to get or at least as many as he wants, & deseres to know if Continental or other paper Dollars will do. this day a Man from

Berkeley (Cooper) paid me the money for his Bond £60—I shall diliver it to the person Colo. Tayloe sends for the Bonds, Tayloe is to be at Neabsco about this time. the man Says half joes at 48/ was to be recieved but I woud not take them for more than there Wt.
I got a Letter from Mr Newton by Mr Custis when he come up from below, he tells me the times are such that he has been very little in Norfolk therefore cannot inform me whether you may expect any thing from Barraud or not—He will if Possible Collect some Money due for the Flour he sold, & let me have it but at the same time says it is very uncertain. some of our Negroe Quarters are so very Bad, that I am oblige to have them mended, so as to last this Winter—the Carpenters are now about them. Mrs Washington cou’d not find any list of your Rents—I must indeavour to make out a List from the Lease’s, & will see if any part of them can be Collected.
Our Bull has lately given a Specimen of his mischievous disposition (as we suppose) one of our waggon Horses was found dead in the yard—it app[e]ard that he had been gore’d—through the Flank into his Bowels—his guts Were hanging out at the Wound—(the grey Horse you had of Cleveland) If I find Sawg his Horns pretty close will not prevent his doing mischief—I shall fasten a Board a Cross them—he some little time before wounded a mare belonging to Muddy Hole. I shall set of tomorrow morning for Stafford haveing some Business which I cannot any longer put off. Mrs Barnes is here & promises to stay until I return, we begin now to think we shall not be Visited this fall by any of the Men of War or tenders—the people are run[nin]g mad about Salt—you woud hardly think it Possible there coud be such a Scarcity 5/ or 6/ pr Bushel—Conwey’s Sloop come to Alex. on Monday last with a load. he see no tenders in the Bay—several other Vessles are Expected but whether they may have Conweys luck is uncertain. you will see by the Virginia papers that Lord Dunmore has defeated a party of our Princes Anne Militia—Killd one Wounded two & took 7 Prisoners—If Mrs Washington gets to the Camp before this present my Compliments to her—Custis & his Lady—& believe me Dr Sir Your very Humble Servt

Lund Washington



Our old Company is to be continued as militia Dr Rumney Captn John Muir Lieutenent, Dr Jackson Ensign.

